Order filed November 5, 2013




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00870-CV
                                   ____________

                        ZELENI GRISSMORE, Appellant

                                         V.

                      TARGET CORPORATION, Appellee


                     On Appeal from the 122nd District Court
                            Galveston County, Texas
                       Trial Court Cause No. 12-CV-1424

                                    ORDER

        The clerk’s record was filed October 24, 2013. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the motion for new trial filed July 22, 2013.

        The Galveston County Clerk is directed to file a supplemental clerk’s record
on or before November 12, 2013, containing the motion for new trial filed July 22,
2013.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM